Mr. Chief Justice Negrón Fernández,
dissenting.
I dissent because I consider that the determination of the Industrial Commission declaring compensable the case of Justice of the Peace Félix Donato Burgos was correct.
The test for compensating or not in this case is not whether the Justice of the Peace abandoned his office in order to pursue a merely personal errand and that he was not conducting an investigation,, nor whether the aggressor knew that the injured party was a Justice of the Peace. In my *671opinion, the determinative test of the compensable nature of the case is. that the Justice of the Peace, as a judicial officer —regardless of whether he had gone out of his office on a merely personal errand — was performing a lawful function connected ■ with the duties of his office, such as calling the police by telephone to denounce a fact in violation of the law which he had just observed, which exposed him to aggression — as he was at that moment by the violator.
It matters not whether any other person could have received the aggression, even if he was not the Justice of the Peace, or that the call to the police would have been ordered by any other person, even if he was not the Justice of the Peace either. The question is whether the employment, or the conditions of the employment, bring the employee in contact with the risk that caused the injury. 2 NACCA L. J. 18, 20-21 et seq.] 13 NACCA L. J. 52 et seq.
Among the powers which Rule 14 of the Rules of Criminal Procedure confers upon the magistrates, among whom is the Justice of the Peace (Rule 3), is the power to order any public peace officer to arrest a person. It matters not whether the public peace officer was not present to receive an order at once from the Justice of the Peace to intervene with the violator of the law. The purpose of the telephone call was the same and comes within the sphere of the incidental powers of the Justice of the Peace. 3 NACCA L. J. 46, notes 85, 86. By reason of his office of magistrate, he was bound not to elude his responsibility to notify the police of the violation of the law observed by him.
Under the circumstances noted, the conclusion reached by the majority is in my opinion erroneous.